Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15 in the reply filed on 4/6/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what is meant by “deforming a point on the wire tail to for a weakened portion between the wire tail and the remainder of the bonding wire retained within the capillary”.  How is the weakened portion on the wire tail, but also between the wire tail and the bonding wire in the capillary?  This does not make sense.  The Examiner requests that the Applicant please clarify this limitation.  It 
Claim 10 is indefinite because it does not appear that this limitation is further limiting claim 1.  Claim 1 states “retracting at least a portion of the wire tail including the weakened portion”. Claim 10 states wherein the retracting comprises retracting the weakened portion into the capillary.  These appear to be claiming the same step.  The Examiner requests that the Applicant please clarify.  
Claim 13 is indefinite because it is not clear what is meant by “weaken the weakened portion”.  Is the weakened portion further weakened?  It would appear that this is just the step to form the weakened portion, so the weakened portion is not yet created when the step of weakening is done.  The Examiner requests that the Applicant please clarify this limitation.  .
Claim 14 is indefinite because it is not clear what is meant by “weaken the weakened portion”.  Is the weakened portion further weakened?  It would appear that this is just the step to form the weakened portion, so the weakened portion is not yet created when the step of weakening is done.  The Examiner requests that the Applicant please clarify this limitation.  

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN B SAAD/Primary Examiner, Art Unit 1735